



Exhibit 10






AMENDMENT NO. 1
TO
EXCHANGE AGREEMENT
BY AND AMONG
NEXTERA ENERGY EQUITY PARTNERS, LP
NEXTERA ENERGY OPERATING PARTNERS, LP
NEXTERA ENERGY PARTNERS GP, INC.
and
NEXTERA ENERGY PARTNERS, LP
Dated as of July 5, 2016






--------------------------------------------------------------------------------







This AMENDMENT NO. 1 TO EXCHANGE AGREEMENT (this “Amendment”), is dated as of
July 5, 2016, by an among NextEra Energy Partners, LP, a Delaware limited
partnership (“NEE Partners”), NextEra Energy Partners GP, Inc., a Delaware
corporation (“NEE Partners GP”), NextEra Energy Operating Partners, LP, a
Delaware limited partnership (“NEE Operating LP”), and NextEra Energy Equity
Partners, LP, a Delaware limited partnership (“NEE Equity”).
WHEREAS, NEE Partners, NEE Partners GP, NEE Operating LP and NEE Equity have
entered into that certain Exchange Agreement, dated as of July 1, 2014 (the
“Original Exchange Agreement”);
WHEREAS, the parties to the Original Exchange Agreement desire to amend such
Agreement as set forth herein (the Original Exchange Agreement, as amended by
this Amendment, the “Exchange Agreement”); and
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.
Amendments.



1.1    The definition of “Specified Redemption Date” in Section 1.1 of the
Original Exchange Agreement is hereby amended and restated in its entirety to
read as follows:


“SPECIFIED REDEMPTION DATE” means the sixty-first (61st) calendar day after the
receipt by NEE Operating LP and NEE Partners of a Notice of Redemption), subject
to extension in accordance with Section 2(a)(ii) or such later date as otherwise
agreed to in writing by the parties hereto.
1.2    The definition of “Cut-Off Date” in Section 1.1 of the Original Exchange
Agreement is hereby amended and restated in its entirety to read as follows:


“CUT-OFF DATE” means the fifty-first (51st) calendar day after the receipt by
NEE Operating LP and NEE Partners of a Notice of Redemption.
2.
Miscellaneous.



2.1    This Amendment shall apply and be effective only with respect to the
definitions and provisions of the Original Exchange Agreement specifically
amended herein. Except to the extent expressly modified by this Amendment, the
Original Exchange Agreement shall remain in full force and effect.


2.2    After giving effect to this Amendment, each reference in the Exchange
Agreement to “Agreement”, “hereof,” “herein” and “hereunder” and words of
similar import shall refer to the Original Exchange Agreement as amended by this
Amendment; provided, however, for the avoidance of doubt, that references to
“the date of this Agreement” or similar references shall continue to mean as of
July 1, 2014, except as otherwise provided herein.


2.3    This Amendment may be executed in counterparts (which may be delivered by
facsimile or similar electronic transmission). Each counterpart when so executed
and delivered shall be deemed an original, and all such counterparts taken
together shall constitute one and the same instrument.




--------------------------------------------------------------------------------





2.4    The internal law of the State of New York will govern and be used to
construe this Amendment without giving effect to applicable principles of
conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.


[Signature page follows]
















































2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, all as of the date first set forth above.
NEXTERA ENERGY PARTNERS GP, LLC
 
 
 
 
By:
MARK E. HICKSON
Name:
Mark E. Hickson
Title:
Vice President, Strategy and Corporate Development

NEXTERA ENERGY PARTNERS LP
By:
NextEra Energy Partners GP, Inc., its
general partner
 
 
By:
MARK E. HICKSON
Name:
Mark E. Hickson
Title:
Vice President, Strategy and Corporate
Development

NEXTERA ENERGY OPERATING
PARTNERS LP
By:
NextEra Operating Partners GP,
LLC, its general partner
 
 
By:
MARK E. HICKSON
Name:
Mark E. Hickson
Title:
Vice President

NEXTERA ENERGY EQUITY
PARTNERS LP
By:
NextEra Energy Equity Partners GP, LLC,
its general partner
 
 
By:
MARK E. HICKSON
Name:
Mark E. Hickson
Title:
Vice President







3


